DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Fred Hernandez on 08/22/2022.
Regarding claim 26, line 8, after ‘intraocular’ delete ‘lanes’ and insert ---lens---.
Regarding claim 26, line 14, after ‘lens’ delete ‘.’ and insert ---,---. 
Regarding claim 26, after line 14, insert ---wherein said virtual aperture comprises a profile that is symmetric in an azimuthal direction and wherein said profile of said virtual aperture comprises at least one of a planar profile, a negative power profile, a ramp base shape, or a high-power curve profile.---
Regarding claim 35 line 8, after ‘intraocular’ delete ‘lanes’ and insert ---lens---.

Election/Restrictions
Claims 26 (after the examiner’s amendment) and 35 are allowable. The restriction requirement between a multifocal intraocular lens and a toric intraocular lens in claims 26 (and dependent claims 27-34) and 35  (and dependent claims 36-54 and 58) respectively as well as the restriction requirement between a correction of spherical aberrations, astigmatism, or both issues between claims 36, 37, and 38 respectively, as set forth in the Office action mailed on 07/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/28/2021 is withdrawn.  Claims 26-34 and 43-53, directed to a multifocal intraocular lens, and claims 36 and 37, directed to a correction of a spherical aberration and an astigmatism respectively are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 26 (after the examiner’s amendment), 35 and 59, prior art like Simpson et al. (US Pub No.: 2008/0269890), Cumming (US Pub No.: 2007/0198084), Barrett (US Pub No.: 2014/0303725), and Dobschal (US Pub No.: 2014/0293426) are taken to be the best prior art to teach the presented limitations. However, said prior art does not disclose or render obvious wherein said profile of said virtual aperture comprises at least one of a planar profile, a negative power profile, a ramp base shape, or a high-power curve profile. While prior art like Dobshal do teach aperture details in the abstract with curve profile details in [0114] and Simpson teaching aperture details in [0095], none of these prior arts would teach elements with respect to a virtual aperture that comprises a power profile of the intraocular lens. As per the prior action dated 02/14/2022, this limitation is not taken to be present in the prior art. As such, claim 26 with dependent claims 27-34 and 43-53, claim 35 with dependent claims 38-42, 54, and 58, and claim 59 with dependent claim 60 are taken to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774